UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52161 Jammin Java Corp. (Exact name of registrant as specified in its charter) Nevada 26-4204714 (Stateorother jurisdictionof incorporationor organization) (IRSEmployer Identification No.) 4730 Tejon St., Denver, Colorado 80211 (Address of principal executive offices and Zip Code) 8200 Wilshire Blvd, Suite 200 Beverly Hills, CA 90211 (Address of former principal executive offices and Zip Code) Registrant’s telephone number, including area code:(323) 556-0746 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ At September 10, 2013, there were 96,400,038 shares of the issuer’s common stock outstanding. Jammin Java Corp. For the Three and Six Months Ended July 31, 2013 and 2012 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of July 31, 2013 (unaudited) and January 31, 2013 F-1 Statements of Operations (unaudited) - For the Three and Six Months ended July 31, 2013 and 2012 F-2 Statements of Cash Flows (unaudited) - For the Six Months ended July 31, 2013 and 2012 F-3 Notes to Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. JAMMIN JAVA CORP. BALANCE SHEETS July 31, January 31, (Unaudited) Assets Current Assets: Cash $ $ - Restricted cash - Accounts receivable Notes receivable - related party - Inventory - Prepaid expenses Other current assets - Total Current Assets Property and equipment, net License agreement Deferred financing costs - Other assets - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accounts payable - related party - Accrued expenses Accrued expenses - related party Bank Overdraft - Notes payable - Related party - Secured promissory note - net of discount of $-0- and $29,925, respectively - Notes payable - Derivative liability - Total Current Liabilities Total Liabilities Stockholders' Equity: Common stock, $.001 par value, 5,112,861,525 shares authorized; 95,722,901 and 79,373,546 shares issued and outstanding, as of July 31, 2013 and January 31, 2013, respectively Shares due from Ironridge ) - Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements F-1 JAMMIN JAVA CORP. STATEMENTS OF OPERATIONS Three Months Ended July 31, Six Months Ended July 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ $ $ Cost of sales: Cost of sales products Total cost of sales Gross Profit $ $ $ Operating Expenses: Compensation and benefits Selling and marketing General and administrative Total operating expenses Other income (expense): Other expense (Including loss on settlement of liabilities of $436,207) ) - ) - Interest income - - Interest (expense) Total other income (expense) Net Loss $ ) $ ) ) $ ) Net loss per share: Basic and diluted loss per share $ ) $ ) ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to financial statements F-2 JAMMIN JAVA CORP. STATEMENTS OF CASH FLOWS Six Months Ended July 31, Cash Flows From Operating Activities: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services - Shared-based employee compensation Depreciation Amortization of license agreement - Amortization of debt discount and deferred financing costs Loss on extinguishment of liabilities - Changes in: Accounts receivable Notes receivable - related party - Inventory - Prepaid expenses and other current assets Other assets - long term - Accounts payable Accrued expenses Bank Overdraft - Derivative liability Net cash provided by (used in) operating activities Cash Flows From Investing Activities: Purchases of property and equipment Restricted cash - Net cash provided by (used in) investing activities Cash Flows From Financing Activities: Repayment on notes payable - related party Advances from related parties - Proceeds from sale of common stock - Repayment on promissory note Payment of financing costs - Financing on short term debt Net cash (used in) provided by financing activities Net change in cash Cash at beginning of period - Cash at end of period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Non-Cash Transactions: Financed insurance policy $ $ Extinguishment of debt for stock $ $ - Common stock issued for the purchase of inventory $ $ - Common stock issued for the prepaid expenses $ $ - See accompanying notes to the financial statements F-3 JAMMIN JAVA CORP. NOTES TO FINANCIAL STATEMENTS July 31, 2013 (Unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Jammin Java Corp. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year or any other future period. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Company’s Annual Report on Form 10-K have been omitted. The accompanying balance sheet at January 31, 2013 has been derived from the audited balance sheet at January 31, 2013 contained in such Form 10-K. As used in this Quarterly Report, the terms “we,” “us,” “our,” “Jammin Java” and the “Company” mean Jammin Java Corp., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. Note 2.Business Overview and Summary of Accounting Policies Jammin Java, doing business as Marley Coffee, is a United States (U.S.)-based company that provides sustainably grown, ethically farmed and artisan roasted gourmet coffee through multiple U.S. and international distribution channels, using the Marley Coffee brand name. U.S. and international grocery retail channels have become the Company’s largest revenue channels, followed by online retail, office coffee services (referred to herein as OCS), food service outlets and licensing. The Company intends to continue to develop these revenue channels and achieve a leadership position in the gourmet coffee space by capitalizing on the global recognition of the Marley namethrough the licensing of the Marley Coffee trademarks. Reclassifications. Certain prior period amounts have been reclassified to conform with the current period presentation for comparative purposes. Use of Estimates in Financial Statement Preparation. The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, as well as certain financial statement disclosures. While management believes that the estimates and assumptions used in the preparation of the financial statements are appropriate, actual results could differ from those estimates. Fair Value. The Company has adopted a single definition of fair value, a framework for measuring fair value and expanded disclosures concerning fair value. In this valuation, the exchange price is the price in an orderly transaction between market participants to sell an asset or transfer a liability at the measurement date and fair value is a market-based measurement and not an entity-specific measurement. The Company utilizes the following hierarchy in fair value measurements: · Level 1 – Inputs use quoted prices in active markets for identical assets or liabilities that the Company has the ability to access. · Level 2 – Inputs use other inputs that are observable, either directly or indirectly. These inputs include quoted prices for similar assets and liabilities in active markets as well as other inputs such as interest rates and yield curves that are observable at commonly quoted intervals. · Level 3 – Inputs are unobservable inputs, including inputs that are available in situations where there is little, if any, market activity for the related asset or liability. F-4 Cash and Cash Equivalents. The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. As of July 31, 2013, the Company had no cash equivalents. Additionally, no interest income was recognized for the three and six months ended July 31, 2013. As of July 31, 2013, the Company held no auction rate securities. Revenue Recognition. Revenue is derived from the sale of coffee products and is recognized on a gross basis upon shipment. All revenue is recognized when (i) persuasive evidence of an arrangement exists; (ii) the service or sale is completed; (iii) the price is fixed or determinable; and (iv) the ability to collect is reasonably assured. The Company utilizes third parties for the production and fulfillment of orders placed by customers. The Company, acting as principal, takes title to the product and assumes the risks of ownership; including, the risks of loss for collection, delivery and returns. Allowance for Doubtful Accounts. The Company does not require collateral from its customers with respect to accounts receivable. The Company determines any required allowance by considering a number of factors, including the length of time accounts receivable are past due. The Company’s policy is to provide reserves for accounts receivable when they become uncollectible. Historically, the Company has experienced minimal losses from collections.Accordingly, the Company has determined that no allowance for doubtful accounts was required at July 31, 2013. Inventories. Inventories are stated at the lower of cost or market. Cost is computed using weighted average cost, which approximates actual cost, on a first-in, first-out basis. Inventories on hand are evaluated on an on-going basis to determine if any items are obsolete or in excess of future needs. Items determined to be obsolete are reserved for. The Company provides for the possible inability to sell its inventories by providing an excess inventory reserve. As of July 31, 2013 the Company determined that no reserve was required. Property and Equipment. Equipment is stated at cost less accumulated depreciation and amortization. Maintenance and repairs, as incurred, are charged to expense. Renewals and enhancements which extend the life or improve existing equipment are capitalized. Upon disposition or retirement of equipment, the cost and related accumulated depreciation are removed and any resulting gain or loss is reflected in operations. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which are three years. Depreciation was $1,876 and $3,752 for the three and six months ended July 31, 2013, respectively.Depreciation was $2,067 and $2,622 for the three and six months ended July 31, 2012, respectively. Impairment of Long-Lived Assets. Long-lived assets consist of a license agreement and property and equipment. The license agreement is reviewed for impairment at least annually whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable (see Note 5). Determination of recoverability is based on an estimate of undiscounted future cash flows resulting from the use of the asset. In the event that such cash flows are not expected to be sufficient to recover the carrying amount of the assets, the assets are written down to their estimated fair values. Management evaluated the carrying value of long-lived assets including the license and determined that no impairment existed at July 31, 2013. F-5 Stock-Based Compensation. Pursuant to the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 718-10, “Compensation – Stock Compensation,” which establishes accounting for equity instruments exchanged for employee service, we utilize the Black-Scholes option pricing model to estimate the fair value of employee stock option awards at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life. Changes in these inputs and assumptions can materially affect the measurement of estimated fair value of our share-based compensation. These assumptions are subjective and generally require significant analysis and judgment to develop. When estimating fair value, some of the assumptions will be based on, or determined from, external data and other assumptions may be derived from our historical experience with stock-based payment arrangements. The appropriate weight to place on historical experience is a matter of judgment, based on relevant facts and circumstances. Common stock issued for services to non-employees is valued at (i) the market value of the stock on the date of issuance or (ii) the value of the services, whichever is more clearly determinable. If the total value exceeds the par value of the stock issued, the value in excess of the par value is added to the additional paid-in-capital account. We estimate volatility of our publicly-listed common stock by considering historical stock volatility. Income Taxes. The Company follows ASC 740,Income Taxes. Deferred tax assets or liabilities are recorded to reflect the future tax consequences of temporary differences between the financial reporting basis of assets and liabilities and their tax basis at each reporting period. These amounts are adjusted, as appropriate, to reflect enacted changes in tax rates expected to be in effect when the temporary differences reverse. A valuation allowance is provided when it is more likely than not that some portion or all of a deferred tax asset will not be realized. Earnings or Loss Per Common Share. Basic earnings per common share equals net earnings or loss divided by the weighted average of shares outstanding during the year. Diluted earnings per share includes the impact on dilution from all contingently issuable shares, including options, warrants and convertible securities. The common stock equivalents from contingent shares are determined by the treasury stock method. The Company incurred a net loss for the six months ended July 31, 2013 and 2012, respectively. In addition, basic and diluted earnings per share for such periods are the same because all potential common equivalent shares would be anti-dilutive including the 9,400,000 outstanding options as of July 31, 2013. Recently Issued Accounting Pronouncements. Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. Note 3 – Going Concern and Liquidity These financial statements have been prepared by management assuming that the Company will be able to continue as a going concern and contemplate the realization of assets and the satisfaction of liabilities in the normal course of business. These financial statements do not include any adjustments to the recoverability of recorded asset amounts or the amounts or classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company incurred a net loss of $1,133,726 for the six months ended July 31, 2013, and has an accumulated deficit since inception of $8,192,545. The Company has a history of losses and has only recently begun to generate revenue as part of its principal operations. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The operations of the Company have primarily been funded by the issuance of its common stock. The Company may, in the future, need to secure additional funds through future equity sales. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. The Company’s ability to meet its obligations in the ordinary course of business is dependent upon its ability to sell its products directly to end-users and through distributors, establish profitable operations through increased sales and decreased expenses, and obtain additional funds when needed. Management intends to increase sales by increasing the Company’s product offerings, expanding its direct sales force and expanding its domestic and international distributor relationships. F-6 There can be no assurance that the Company will be able to increase sales, reduce expenses or obtain additional financing, if necessary, at a level to meet its current obligations. As a result, the opinion the Company received from its independent registered public accounting firm on its January 31, 2013 financial statements contains an explanatory paragraph stating that there is a substantial doubt regarding the Company’s ability to continue as a going concern. Note 4 – Inventories Inventories were comprised of: July 31, January 31, Finished Goods - Coffee $ $
